             Case 1:19-cv-02184-TJK Document 8 Filed 08/01/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
United States Department of Justice
Consumer Protection Branch
450 5th St. NW, Suite 6400
Washington, DC 20001

                       Plaintiff,
                                                     Case No. 19-cv-2184 (TJK)
        v.

FACEBOOK, INC.,
1 Hacker Way
Menlo Park, CA 94025

                       Defendant.


                   Rule 7.1 and LCVR 26.1 Corporate Disclosure Statement

        Certificate required by LCvR 26.1 of the Local Rules of the United States District Court

for the District of Columbia:

        I, the undersigned, counsel of record for Facebook, Inc., certify that to the best of my

knowledge and belief, the following are parent companies, subsidiaries, affiliates, or companies

which own at least 10% of the stock of Facebook, Inc. which have any outstanding securities in

the hands of the public:

        None.

        These representations are made in order that judges of this Court may determine the need

for recusal.
         Case 1:19-cv-02184-TJK Document 8 Filed 08/01/19 Page 2 of 2



Dated: August 1, 2019
                                    Respectfully submitted,

                                    /s/ Joshua S. Lipshutz

                                    GIBSON DUNN & CRUTCHER LLP
                                    Joshua S. Lipshutz (D.C. Bar No. 103391)
                                    Telephone: (202) 955-8500
                                    jlipshutz@gibsondunn.com
                                    Thomas G. Hungar (D.C. Bar No. 447783)
                                    Telephone: (202) 887-3784
                                    thungar@gibsondunn.com
                                    1050 Connecticut Avenue, N.W., Suite 300
                                    Washington, D.C. 20036-5306

                                    Counsel for Defendant Facebook, Inc.
